[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                    ________________________ ELEVENTH CIRCUIT
                                                                          AUG 4, 2011
                                            No. 11-10188                  JOHN LEY
                                        Non-Argument Calendar               CLERK
                                      ________________________

                           D.C. Docket Nos. 4:10-cv-00287-BAE-GRS
                                  4:98-cr-00106-BAE-GRS-4

BRUCE BERNARD TOWNSEND,

llllllllllllllllllllllllllllllllllllllll                            Petitioner-Appellant,

                                                versus

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                           Respondent-Appellee.
                                      ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (August 4, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

         Bruce Townsend appeals pro se the dismissal of his motion to vacate. 28

U.S.C. § 2255. The district court dismissed Townsend’s motion as successive, id.
§ 2244(b)(3), but the United States concedes that the district court had failed to

notify Townsend before reclassifying an earlier pleading as a motion to vacate, as

required by Castro v. United States, 540 U.S. 375, 124 S. Ct. 786 (2003).

Consequently, Townsend’s motion to vacate is not successive. We VACATE the

order dismissing Townsend’s motion to vacate as successive, and we REMAND

for further proceedings.

      VACATED AND REMANDED.




                                          2